DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 20 May 2022.  Claims 15, 21, and 24 are amended. No additional claims are canceled or added.  Claims 15-28 are pending.

Response to Arguments
Applicant’s arguments, see page 6 line 4, filed 20 May 2022, with respect to the rejections of claims 15-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating a newly discovered reference, Boettger, into the rejection below.

Applicant’s remaining arguments are moot since Dialameh has been removed from the rejections below. 
However in the spirit of compact prosecution, examiner respectfully points out that the only claimed mention of medical assistance is directed towards intended use in the two independent claims (claim 15 preamble - “for providing medical assistance” and claim 28 “training and providing real-time medical assistance” according to the system of claim 15). The body of the claims describe an augmented reality and do not make use of the medical assistance mentioned in the preamble.
Additionally, the claim limitations describe “a [first/second] optical input for obtaining optical input from a [first/second] physical reality”, “[receiving/transmitting] at least one layer of [first/second] optical input relating to the [first/second] physical reality”, “displaying the at least one layer of the [first/second] optical input” such that the layer of the second optical input layer is superimposed over the layer of the first optical input “for forming augmented reality”. The claims do not describe that either of the first or second physical realities are displayed or augmented, only that input layers relating to the respective physical realities are transmitted and displayed for forming an augmented reality. This does not prevent using a model of one of the users’ physical environment using inputs received from both devices. Also, the claimed input layers are not necessarily images taken from the physical realities as illustrated in the video associated with the link provided in the remarks. 
Furthermore, Chao is the secondary reference and would be used within the primary reference’s AR system. Both Boettger and Chao describe AR systems that communicate between two users, i.e. two-way AR system. Chao is relied upon to clarify that both users’ displays are equivalent. Considering that Boettger’s users U1 and U2 see the same content in their respective augmented realities, taking the combination of Boettger and Chao would result in both users seeing equal augmented realities.
	Examiner recommends amending the claims to further describe the characteristics of the intended embodiment of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boettger et al. (U.S. Patent Publication 2017/0186157) in view of Chao et al. (WO 2017/072616).

Regarding claim 15, Boettger disclosed a wireless communication system for medical assistance comprising:
a first mobile device (see Fig. 6 #H1, #U1 AR glasses on first user | 0199: H1 is a first augmented reality device embodied as eyeglasses) at a first location (see Fig. 6 #U1, #U2 first user and second user are in different locations), the first mobile device comprising a first optical input (see Fig. 3 C1 | 0199: H1 comprises a first camera unit C1) for obtaining optical input from a first physical reality (see 0116: augmented reality is created based on the first information, i.e. “first optical input…”, and additional basic information items, e.g. first user input and second user input, etc. | 0082: first information relates to a spatial area in a field of view of the first user), a first display (see Fig. 3 V1 | 0199: H1 comprises first viewing device V1 | 0176: augmented reality device creates a virtual screen in the field of view of the user), and a first transceiver (see 0207: wireless communication between multiple AR glasses, i.e. H1 and H2. A transceiver is inherent);
a second mobile device (see Fig. 6 #H2, #U2 AR glasses on second user | 0207: explanations regarding H1 also apply to H2 | 0199: H1 is a first augmented reality device embodied as eyeglasses) at a second location (see Fig. 6 #U1, #U2 first user and second user are in different locations | 0142: different locations), the second mobile device comprising a second optical input (see 0207: explanations regarding H1 also apply to H2 | Fig. 3 C1 | 0199: H1 comprises a first camera unit C1) for obtaining optical input from a second physical reality (see 0116: augmented reality is created based on the first information and additional basic information items, e.g. first user input and second user input, etc. | 0112: user inputs are gestures made by the respective users | 0082: first information relates to a spatial area in a field of view of the first user | 0211: first user’s field of view is enhanced with information (e.g. second user’s arm) from the second user’s field of view), a second display (see 0207: explanations regarding H1 also apply to H2 | | 0199: H1 comprises first viewing device V1 | 0176: augmented reality device creates a virtual screen in the field of view of the user), and a second transceiver (see 0207: wireless communication between multiple AR glasses, i.e. H1 and H2. A transceiver is inherent);
a two-directional transmitting system implemented on both the first and second mobile devices (see 0207: wireless communication between multiple AR glasses, i.e. H1 and H2), wherein the two-dimensional transmitting system is configured to receive at least one layer of first optical input relating to the first physical reality from the first mobile device and is configured to transmit the at least one layer of first optical input to the second mobile device (see 0210: second user’s field of view is enhanced with information (e.g. patient, patient support device, intervention tool – see 0211) from the first user’s field of view | 0211: first user’s field of view is enhanced with information (e.g. second user’s arm) from the second user’s field of view | 0110 / 0132: second user sees the patient from the point of view of the first user including augmented reality information, i.e. input is superimposed over the first information | 0116: augmented reality is created based on the first information and additional basic information items, e.g. first user input and second user input, etc. | 0112: user inputs are gestures made by the respective users | 0082: first information relates to a spatial area in a field of view of the first user) and is configured to receive at least one layer of second optical input relating to the second physical reality from the second mobile device and is configured to transmit the at least one layer of second optical input to the first mobile device (see 0211: first user’s field of view is enhanced with information (e.g. second user’s arm) from the second user’s field of view);
wherein the first mobile device is configured to display the at least one layer of second optical input of the second mobile device superimposed over the first optical input for forming augmented reality (see 0211: first user’s field of view is enhanced with information (e.g. second user’s arm) from the second user’s field of view | 0173: additional information is overlaid on the patient by way of the augmented reality device, i.e. additional content obtained from other users are superimposed over the first device’s field of view), and
wherein the second mobile device is configured to display the at least one layer of first optical input of the first mobile device subimposed under the second optical input for forming augmented reality (see 0210: second user’s field of view is enhanced with information (e.g. patient, patient support device, intervention tool – see 0211) from the first user’s field of view | 0173: additional information is overlaid on the patient by way of the augmented reality device, i.e. the first device’s field of view is subimposed under the second user’s additional content), and
wherein the superimposed displayed inputs on the first mobile device is equal to (see the additional explanations are provided in the obviousness statement and combination with Chao below) the subimposed displayed inputs on the second mobile device (see Fig. 7, 0211: display includes information from both the second user (U2 arm) and the first user (patient). The views of both users contain the patient 13, the patient support device 10, the intervention tool IT, and the second user’s arm).
Boettger did not explicitly disclose the superimposed inputs on the first device “is equal to” the subimposed inputs displayed on the second device. 
As explained above, Boettger explained that both physician’s devices are AR glasses (see Fig. 6) and that the displays for both physicians include the second user’s arm as well as the first user’s point of view (see 0211). While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that two displays with the same information would be equal, however, in a related art, Chao disclosed a first mobile device (which can be a smartphone (see Chao Fig. 1 #22) or AR glasses (see Chao Fig. 1 #36)) communicating with a remote assistance workstation, i.e. a second device, about the live view of a scene, i.e. first optical layer, captured by the first responder’s AR glasses 36 (see Chao [0061]). The remote assistance workstation views and manipulates the received scene information on a GUI (see Chao [0057]) in order to add (see Chao [0069]), remove (see Chao [0069]), move (see Chao [0071]) visual data in the received visual scene, and also provide medical (e.g. [0074]: CPR, AED placement, triage, etc.) instructions via overlay outlines (see Chao [0072]). The remote assistance workstation sends additional, i.e. second optical layer, scene-related information (e.g. [0070]: highlights, [0073]: combined image annotations, [0077]: GPS location, medical records) that is displayed with the live scene on both on the AR glasses as well as the remote assistant’s GUI (see Chao [0061]).  Fig. 5 illustrates the combined image and corresponding annotation view as displayed in the AR glasses (see Chao [0078]).  Moving content displayed at the remote assistant also moves the same content at the AR glasses (see Chao [0075]), i.e. the displayed AR on both devices are equal. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boettger and Chao to further clarify that the shared AR content is the same on both devices. In a medical emergency situation, ensuring that the assistant and the person requesting help are both viewing the same content would improve the victim’s chances of survival (see Chao [0008]).
Regarding claim 28, the claim contains the limitations, substantially as claimed, as described in claim 15 above.  Boettger-Chao further disclosed a method of using a wireless communication system comprising training and providing real-time medical assistance with a wireless communication system of claim 15 (see Boettger 0044: “the first information and/or the augmented reality information can be enhanced with additional information inserted during the medical examination”, i.e. real-time).

Regarding claim 16, Boettger-Chao disclosed the wireless communication system according to claim 15, further comprising a tracking system for recording of instructions and actions performed (see Boettger 0144: actions can be record and made available at a later time).

Regarding claim 17, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein the first optical input is provided by a first camera (see Boettger Fig. 3 C1 | 0199: H1 comprises a first camera unit C1 | 0158: obtaining an image of a patient from a first camera).

Regarding claim 18, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein the second optical input is provided by at least one of a second camera, a graphical input, a video input, a touch screen, a mouse, a touch pad, a stylus, a controller, or a database (see Boettger 0207: explanations regarding H1 also apply to H2 | Fig. 3 C1 | 0199: H1 comprises a first camera unit C1).

Regarding claim 19, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein the first mobile device and second mobile device are configured to display further optical input (see Boettger 0170: obtaining patient information from a database and displaying the obtained information via the eyeglasses overlaid onto the patient’s surface).

Regarding claim 20, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein optical input is further provided by a touch screen, a mouse pad, and graphics (see Boettger 0143: touchpad, mouse | 0100: rendering a computer-generated image overlaid on the patient).

Regarding claim 21, Boettger-Chao disclosed the wireless communication system according to claim 15, comprising at least a third mobile device comprising an optical input and a wireless third transceiver, wherein the two-directional transmitting system is implemented on the third mobile device (see Boettger 0208: a third augmented reality device H3 is worn by the patient).

Regarding claim 22, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein at least one location is a remote location (see Boettger 0145: two users are remote from each other).


Regarding claim 23, Boettger-Chao disclosed the wireless communication system according to claim 15, further comprising a digitally or physically accessible reference document, the reference document comprising in view of medical actions instructions for preparation thereof, instructions for triaging, instructions for diagnosing, instructions for performing measurements, instructions for carrying out, instructions for logging data, instructions for after care, a database, and an overview of contents (see Boettger 0100: obtaining and rendering a computer-generated image, e.g. path of an interventional procedure, overlaid on the patient).

Regarding claim 25, Boettger-Chao disclosed the wireless communication system according to claim 15, further comprising at least one of an identity checker, credentials checker, a unique session identifier, a data-logging system, and a sensor, selected from a medical sensor for ECG, blood pressure, for vital parameters, blood and urine analysis, and blood oxygen level (see Boettger 0158: checking a patient’s identity via the AR glasses).

Regarding claim 26, Boettger-Chao disclosed the wireless communication system according to claim 15, further comprising a switch for activating or deactivating superimposed display on one or both of the first and second mobile devices (see Boettger 0114: user profile indicates authorization to create, change, overwrite, and/or remove the augmented reality information | 0115: augmented reality information is provisioned based on the first information (first user’s point of view - 0082), inputs from the first and second users, as well as information from the profiles (authorization to create/remove/etc. the augmented reality information - 0114) of the first and second users)

Regarding claim 27, Boettger-Chao disclosed the wireless communication system according to claim 15, wherein the second mobile device is configured to retrieve input from a database (see Boettger 0170: obtaining patient information from a database and displaying the obtained information via the eyeglasses overlaid onto the patient’s surface).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boettger-Chao as applied to claim 15 above, and further in view of Jordan et al. (U.S. Patent Publication 2015/077502).

Regarding claim 24, Boettger-Chao disclosed the wireless communication system according to claim 15, further comprising a coordinator configured to establish contact between the first mobile device and the second mobile device (see Boettger 0143: communication between two physicians via AR devices), but did not explicitly disclose “wherein the coordinator is configured to select the second mobile device based on at least one of availability, distance, language capabilities of an owner of the first mobile device, language capabilities of an owner of the second mobile device, specific medical expertise of the owner of the first mobile device, specific medical expertise of the owner of the second mobile device, time zone, and stability of the transmitting system”.  However in a related telemedicine art, Jordan disclosed a nurse using an Apple iPhone ® to request cardiac consult for a patient and the system then connecting the nurse with an appropriate doctor, e.g. on call, nearest location, patient’s doctor, etc. (see Jordan [0095]).  The selection of the appropriate doctor is determined intelligently by the RPI telepresence system (see Jordan [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boettger-Chao and Jordan to further describe a system for coordinating contact between two devices based on availability or location. Including Jordan’s teachings would enable providing services that are not locally available, thereby increasing the types of services that are able to be provided (see Jordan [0063]).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        24 August 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452